The plaintiff wife instituted the within action for a legal separation from the defendant husband. Additional prayers for relief relate to custody of the two minor children of the marriage and other allied matters. On October 5, the within motion came before the court. It stems from prayer for relief No. 8. Since service of process on June 21, 1962, the defendant has continued living in the same home with the plaintiff and the two children, although he has been requested to leave by the plaintiff and her counsel.
It is found that the plaintiff inherited the home in question from her parents some years ago. It is further found that the plaintiff is not in good health and has undergone operations in recent years and that the continued presence of the defendant in the home upsets and nauseates her and is affecting her health to a serious degree. There is authority to the effect that the court under these circumstances has the power to exclude the husband "from the matrimonial home or the homestead of the parties pendente lite." 17A Am. Jur. 182, Divorce and Separation, § 997. *Page 147 
   The order requested by the plaintiff may enter that the defendant remove himself from the residence at 146 Sedgwick Road, West Hartford, on or before October 31, 1962.